O’BRIEN, J.
Defendant Eeigart demurred to the complaint in this action, in which he was joined as a defendant. It appears from the complaint *322that the plaintiff was a miner in the employ of the iron company, of which the defendant Reigart was superintendent, and that the plaintiff was injured by the caving in of certain'portions of the mine, caused, it is alleged; by negligent methods of operation. It i& impossible to say whether the pleader intended to charge Reigart with negligent acts of commission or omission, whether that he personally performed or directed the acts which it is claimed rendered the mine unsafe, or whether it is sought to hold him simply upon the ground that he, as superintendent, was charged with the duty of providing for the safety of the other employees. It is obvious, therefore, that any' discussion as to what conduct upon the part of a superior officér will render him personally liable to an injured subordinate would be largely academic, as each case must depend upon the particular circumstances involved.
If, under the ultimate facts alleged in a pleading, the pleader may introduce evidence to establish a conclusion in accordance with his claim, a demurrer to the pleading must be overruled. A party is entitled to definite information as to the theory upon which it is claimed he is liable; 'but, where a pleading is so loosely drawn that it is impossible to determine definitely what acts or series of acts may be claimed to support the final claim of negligence made, the remedy is not- demurrer but a motion to make the pleading more definite and certain. We are inclined to think that under the complaint in this case the plaintiff would be permitted to show direct and personal acts upon the part of the defendant Reigart which would be suffi-' cient to render him personally responsible to the- plaintiff for the injuries received by him. Clark v. Chicago, M. & St. P. Ry. Co., 28 Minn. 69, 9 N. W. 75; Casey v. American Bridge Co., 95 Minn. 11, 103 N. W. 623, 624; Branton v. McLaughlin, supra, p. 244, 123 N. W. 808.
The order overruling the demurrer is affirmed.